OW NAL                                                                                           07/06/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 15-0427


                                         DA 15-0427


 RICHARDS DEVELOPMENT COMPANY,                                                  FILED
 JOHN RICHARDS CONSTRUCTION
 COMPANY and SEELEY LAKE READY
                                                                                JUL   0 6 2020
                                                                            Bowen Greenwood
 MIX COMPANY,                                                             Clerk of Suprerne Court
                                                                             State of Montana

             Petitioners and Appellants,
                                                                      ORDER
       v.

 STATE OF MONTANA,DEPARTMENT
 OF TRANSPORTATION,

             Respondent and Appellee.



        This appeal has been pending since July 2015 and has never been briefed. On
 August 5,2019,counsel for Petitioners and Appellants filed a status report indicating that the
 parties were working cooperatively to resolve the remaining issues, and that he would then
 file a motion to dismiss this appeal. Nothing further has been filed.
        IT IS ORDERED that, within thirty days of the date of this Order, counsel for the
 Petitioners and Appellants shall file a report on the status of this appeal.
        The Clerk is directed to provide a copy of this Order to all counsel of record.
        DATED this          day of July, 2020.
                                                   For the Court,




                                                                     la Justice